Citation Nr: 1339493	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  12-15 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to June 2003.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma which denied the benefit sought on appeal.  The RO has denied the claim of service connection for low back herniated disk, however, the Board has broadened the claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009), based on the Veteran's contention that he also has a mid back disability.  See Veteran's Statement in December 2011.    

A review of the Virtual VA paperless claims processing system includes documents that are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA medical examination in April 2011 that was inadequate as the examiner's overview of the Veteran's back pain was factually incorrect; it did not include a notation as to the 2003 back injury.  The Veteran was also afforded a VA medication examination in July 2010, however the examiner did not review the claims file.     

VA treatment records indicate that an x-ray of the spine was performed in May 2010.  This x-ray report needs to be associated with the record.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding records.  He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  Associate any records obtained with the Veteran's claims folder or Virtual VA record.

2. Obtain VA treatment records dating from April 2011.  

3. Obtain the VA x-ray report from May 2010 pertaining to the spine.  

4. If, after making reasonable efforts to obtain any outstanding non-Federal records the AMC is unable to secure same or if after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

5. Afterwards, schedule the Veteran for a VA medical examination to determine the nature and etiology of the Veteran's thoracolumbar back disability.  Make the claims file available to the examiner for review of the case.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical treatment records, and lay statements.  The examiner should note that this case review took place.  
After reviewing the claims folder and conducting the examination, the examiner is asked to opine on the following:

(a) The current thoracolumbar disability or disabilities the Veteran has, to include an explanation as to whether or not the Veteran has arthritis.  See May 12, 2010 VA medical record.    

(b) state whether it is clear and unmistakable (obvious, manifest, and undebatable) that a thoracolumbar disease or injury pre-existed active service.  

(c) if so, whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing thoracolumbar disability was NOT aggravated (permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  

(d) if a response to (b) or (c) above was negative, whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that a thoracolumbar disability, including the currently diagnosed back strain and disc space narrowing/ facet arthropathy, is related to military service.  

The examiner's attention is directed to the following:  

(a) the Veteran's occupation in service as an armor crewman.

(b) the Veteran's back was noted as normal upon entry into service.  See entrance examination in October 1998.   

(c) the Veteran's competent reports of thoracolumbar back injuries in service in 1999 and 2003.  See e.g., Veteran's statement in June 2010.

(d) the Veteran reports he has had symptoms since discharge.  See e.g., November 2011 notice of disagreement.

(e) the service treatment record in June 1999 diagnosing the Veteran with back strain.  

(f) the Veteran's motorcycle accident in 1998.  See e.g., June 1999 service treatment record.

(g) the diagnosis of musculoskeletal thoracolumbar back pain with stable moderate disc space narrowing at L5-S1 and facet arthropathy at L5-S1.  See VA examination in April 2011.  

(h) the VA x-ray report in May 2010 which reportedly showed arthritis of the lumbar spine.  See May 12, 2010 VA medical record addendum.    

(i) post service treatment for job-related back injuries in December 2004 and March 2006, and the diagnoses of back strain.  See VA medical record dated in April 2011, and private treatment records in December 2004, January 2005, and March 2006.  

The examiner's opinion should be based on the results of the examination, a review of the evidence of record, and sound medical principles.  The examiner should provide complete rationale for all opinions expressed.  

The examiner is advised that the Veteran is competent to report his symptoms and history.  

6. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


